Citation Nr: 0911864	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-30 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for osteoarthritis of the lumbar spine at L5-
S1.    

2.  Entitlement to service connection for a left elbow 
disability. 

3.  Entitlement to service connection for a bladder 
disability. 

4.  Entitlement to service connection for pharyngitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1987 
and from November 1987 to May 1999.  Service records show 
that he was awarded a Combat Infantryman's Badge.  The 
Veteran served with the National Guard from May 1987 to 
October 1987 and from May 1999 to November 2005.     

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to service connection 
for pharyngitis, a left elbow disability, and a bladder 
disorder.  Service connection was granted for osteoarthritis 
of the lumbar spine at L5-S1 and a 10 percent rating was 
assigned from December 1, 2005.  

The issue of entitlement to an initial disability evaluation 
in excess of 10 percent for osteoarthritis of the lumbar 
spine at L5-S1 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of a left elbow disability. 

2.  There is no current diagnosis of a bladder disability.

3.  There is no current diagnosis of pharyngitis.  




CONCLUSIONS OF LAW

1.  A left elbow disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 

2.  A bladder disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3.  Pharyngitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Under the regulations, active military, naval, or air service 
includes any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred in or aggravated in line of duty, or any 
period of inactive duty training during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 
38 C.F.R. § 3.6(a) and (d).  Active duty for training 
includes full-time duty performed for training purposes by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods do not 
apply to active duty for training or inactive duty training.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training, or from an injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of a current 
disability.  The Board finds that the preponderance of the 
evidence establishes that there is no current diagnosis of 
left elbow disability, bladder disability, or pharyngitis.  

A September 2005 VA examination report indicates that the 
Veteran reported having a sharp pain in the back side of the 
left elbow. The pain was intermittent and occurred two times 
a week.  Physical examination revealed that the appearance of 
the left elbow was normal.  Flexion was to 145 degrees, 
extension was to zero degrees, supination was to 85 degrees, 
and pronation was to 80 degrees.  Range of motion was full.  
See 38 C.F.R. § 4.71, Plate I.  The examiner noted that the 
joint function was not limited by pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  
X-ray examination was normal.  The examiner indicated that 
there was no diagnosis of a left elbow disability because 
there was no pathology. 

The September 2005 VA examination report notes the Veteran's 
complaints of frequent urination.  The Veteran however denied 
any problems with his urinary system and denied receiving 
treatment over the last 12 month period.  The Veteran also 
denied experiencing any functional impairment.  After 
examination, the examiner noted hyperactive bladder (by 
history).  The examiner noted the Veteran's subjective 
factors, but added there were no objective factors.  

Regarding pharyngitis, the September 2005 VA examination 
report indicates that physical examination revealed no 
posterior pharyngeal erythema.  An October 2005 VA Ear, Nose 
and throat examination report indicates that the pharynx was 
normal upon examination.  

VA outpatient treatment reports dated from 2005 to 2008 show 
no diagnosis of a left elbow or bladder disability.  The 
reports are also silent with regard to any treatment for 
pharyngitis.

The Board acknowledges that the Veteran's service treatment 
reports show complaints of and treatment for pharyngitis and 
tendonitis of the left elbow, although no chronic disability 
was diagnosed.  The reports do not reference a bladder 
disability.  Nonetheless, the Board finds no proof of a 
present left elbow disability, bladder disability, or 
pharyngitis.  That a condition or injury occurred in service 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  In this case, such disabilities are 
not present.  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without 
competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer; 
supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).      

The preponderance of the evidence is against the claims, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in August 2005 and March 2006.  
The letters notified the Veteran of what information and 
evidence must be submitted to substantiate the claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A March 2006 letter 
provided the Veteran with notice of the laws regarding 
degrees of disability or effective dates.  The claims were 
readjudicated in the August 2007 supplemental statements of 
the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

The Board finds that all relevant evidence has been obtained 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
treatment records dated from 2006 to August 2008 were 
obtained and associated with the claims folder.  The Veteran 
underwent VA examinations in September 2005 and October 2005 
to obtain medical evidence as to nature and etiology of the 
claimed disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a left elbow disability 
is not warranted, and the appeal is denied.

Entitlement to service connection for a bladder disability is 
not warranted, and the appeal is denied.

Entitlement to service connection for pharyngitis is not 
warranted, and the appeal is denied. 


REMAND

Regarding the claim for entitlement to an initial higher 
rating for osteoarthritis of the lumbar spine, the Board 
finds that the Veteran should be afforded another VA 
examination to determine the severity of this disability.  
The Veteran was afforded a VA examination in 2005 to 
determine the nature and severity of the lumbar spine 
disability.  The examination report notes that the examiner 
did not have access to the Veteran's medical records or 
claims folder in connection with the examination.  VA is 
required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2 (2008); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA's duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").  In a March 2009 statement, the Veteran's 
representative argued that the VA examination was inadequate 
because the examiner did not have access to the claims 
folder.  Accordingly, the Veteran should be afforded another 
VA examination.

The record shows that the Veteran receives treatment at the 
VA health care system in Portland.  The RO/AMC should obtain 
the VA treatment records from the VA medical facilities in 
Portland showing treatment of the lumbar spine disability 
dated from August 2008.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action: 

1.  Obtain all records of the Veteran's 
treatment of the lumbar spine disability 
from the VA health care systems in 
Portland dated from August 2008. 

2.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, and severity of the service-
connected osteoarthritis of the lumbar 
spine.  The Veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.

The examiner should specify the range of 
motion in degrees of the thoracolumbar 
spine including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The examiner should specifically note all 
symptomatology and manifestations caused 
by the lumbar spine osteoarthritis and 
should specify whether the lumbar spine 
disability causes limitation of motion, 
pain, spasm, severe guarding, abnormal 
gait, or abnormal spine contour.  

The examiner should report whether the 
lumbar spine disability causes 
degenerative disc disease or other 
neurological manifestations.  If so, the 
examiner should indicate whether the 
degenerative disc disease has required 
any periods of doctor prescribed bed 
rest.  The examiner should also indicate 
if the disc disease results in partial or 
complete paralysis, neuralgia or neuritis 
of any nerve.  If so, the examiner should 
specify the nerve involved, and express 
an opinion as to whether any partial 
paralysis, neuritis or neuralgia is mild, 
moderate or severe.  The examiner should 
provide a rationale for the opinions.

3.  Readjudicate the issue on appeal.  If 
the desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


